November 4, 1921. The opinion of the Court was delivered by
This is an appeal from judgments entered in County Court for Richland County. The two cases were tried together, and the jury rendered a verdict in each case for $500.00 actual damages. At the close of the evidence a motion was made for a directed verdict by the defendant, which was refused. After verdicts were rendered a motion for a new trial was made, which was refused.
The exceptions are 11. The first seven exceptions complain of error in not directing a verdict in favor of the defendant on the whole case. These exceptions are overruled. There was sufficient evidence to carry *Page 469 
the case to the jury. His Honor in his charge was more favorable to the defendant than defendant was entitled to have charged. His Honor charged that the rule made by the defendant was a reasonable one, that a ticket presented on the day other than called for on the ticket was bad, and that the holder was not entitled to have it honored.
The defendant had the right to make any reasonable rule for the governance of his business, but when he was dealing with the public it was his duty to call the attention of the public to any special rule or regulation that he had adopted in order to bind them. When he sold the ticket to Bouknight, it was the duty of the seller to call the buyer's attention to a special rule or regulation adopted; otherwise the buyer could use the ticket at any time, unless refunded.
But the jury was bound to take the law as charged by his Honor. He charged the jury that one ticket was bad and the other good. It was one transaction, the plaintiffs were husband and wife, the husband purchased the tickets, and it must be presumed he was in possession of the tickets when they entered and he delivered them to the doorkeeper. In his Honor's charge, that one ticket was good and the other bad, the jury was not justified in finding a verdict for each for $500.00. Under his Honor's charge one was there on a void ticket, unlawfully there subject to being asked to get out. We do not see that the exceptions should be sustained, but we do think his Honor was in error in not setting aside one verdict, for it was not in accordance with his charge, and it is the duty of the jury to take the law as charged by the Judge.
Inasmuch as the record discloses that the husband purchased and handled the tickets, the judgment obtained by him is reversed, and the judgment rendered in favor of Alma G. Bouknight is affirmed. *Page 470 
MR. CHIEF JUSTICE GARY and MR. JUSTICE FRASER concur.
MR. JUSTICE FRASER concurs in the result under Millsv. Charleston Theatre Co., 105 S.C. 19; 89 S.E., 389.